Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 7, 2021

                                    No. 04-21-00111-CV

                                       Lisa FLORES,
                                          Appellant

                                              v.

                    Mario DE LA OSSA and Navy Federal Credit Union,
                                     Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-24502
                       Honorable David A. Canales, Judge Presiding


                                       ORDER
        On May 21, 2021, we ordered Appellant to show cause in writing that the clerk’s record
has been paid. Appellant complied, and the clerk’s record has been filed. Our May 21, 2021
order is satisfied.
       Appellant’s brief is due within THIRTY DAYS of the date of this order.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of June, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court